DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they fail to illustrate proper cross hatching.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 90.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 64, 78, 122, 132, 134.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the gasket" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11, 12, 14-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7963569, Subbaraman et al.
	In regards to claim 1, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose a pipe grip comprising: a first pipe section (1) having an exterior surface received internally to an end of a second section (2) having an interior and exterior surface, said second section having a first bore extending intermediate the interior and exterior surface of the second section; a tensioner (4) selectively directing a compressive force toward the exterior surface of the first pipe section from internal to the interior surface of the second section; wherein a tension application device is connected to the tensioner through the first bore (13), said tension application device selectively communicating tension through the bore whereby the application of tension compresses at least a portion of the tensioner radially inwardly towards the exterior surface of the first pipe section.
	In regards to claim 2, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose a second bore (13) extending intermediate the interior and exterior surfaces of the second section, said second bore spaced apart from the first bore.
	In regards to claim 3, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose the second bore is non-colinear with the first bore.
	In regards to claim 4, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose the first bore is located closer to the end of the second pipe section than the second bore.
In regards to claim 11, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose the second section is selected from the group of a bell end of a pipe segment, a flange, a valve, a coupler, and a fitting.
In regards to claim 12, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose the tension device at least assists in providing one of seal at a joint and a pipe restraint.
In regards to claim 14, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose an enclosing member selected from the group of a cable, a wire, a strap, and a belt having opposing ends forming at least one loop about the first pipe section.
	In regards to claim 15, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose enclosing member forms at last two complete loops about the first pipe section.
	In regards to claim 16, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose the tensioner extends at least around 135 degrees of the first pipe section.
In regards to claim 20, in Figures 1-7 and paragraphs detailing said figures, Subbaraman et al disclose a first groove along the interior surface of the second section, said first groove receiving the tensioner at least partially therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subbaraman et al in view of US 10156305, Manning.
	In regards to claim 5, Subbaraman et al disclose the claimed invention except for the tensioner being secured at a stop externally relative to the second bore and second pipe section. Manning teaches a tensioner (20) being secured at a stop (46) externally relative to the second bore and second pipe section to assist in machine aided insertion of the tensioner (col. 5, lines 42-45). Manning relates to a joint for connecting tubular conduits, it would have been obvious to one having ordinary skill in the art at the time of filing to modify the tensioner secured at a stop externally relative to the second bore and second pipe section to assist in machine aided insertion of the tensioner, as taught by Manning.
Allowable Subject Matter
Claims 6-10, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679